Citation Nr: 0202653	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to Agent 
Orange.

2.  Basic eligibility for Survivors'/Dependents' Educational 
assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty for 20 years, retiring in 
December 1971.  His active duty included service in the 
Republic of Vietnam from October 1968 to October 1969.  He 
died in June 1996.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The RO denied service 
connection for the cause of the veteran's death and also 
determined that eligibility to Dependents' Educational 
Assistance was not established.  The appellant appealed that 
decision to the Board.  A personal hearing was held before a 
Hearing Officer at the RO in April 1997.  

In June 1998, the Board denied the claim for service 
connection for the cause of the veteran's death, finding that 
the claim was not well grounded.  In addition, the Board 
determined that the appellant was not eligible for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In October 1998, the appellant filed 
a Motion for Reconsideration with the Board.  She submitted a 
personal statement along with a copy of a letter dated 
September 1, 1998, from S. T. Houston, M. D.  The Board 
denied the appellant's motion and informed her of this 
decision in a letter dated in February 1999.   Thereafter, 
the appellant appealed the June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a December 1999 Order, the Court granted a joint motion 
for remand and vacated the June 1998 Board decision.  The 
basis of the remand was that the veteran's VA claims folder 
had been lost subsequent to the June 1998 Board decision.  

In August 2000, the Board remanded the case to the RO with 
instructions on trying to locate the veteran's claims folder 
and actions to be taken if the records could not be located.  
Apparently, there was a rebuilt folder.  The evidence of 
record indicates that in October 2001, the RO found the 
veteran's claims folder which consisted of an NOD file, and 
combined it with the rebuilt claims folder.  At this point, 
it appears that the Board is in possession of the records 
that were before the RO in December 1996, the Board in June 
1998, and the additional evidence received since that time.


REMAND

Initially, the Board notes On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  VA regulations 
have also been revised as a result of these changes.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, 
§ 7(a), 114 Stat. at 2099-2100 ; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the evidentiary record, the Board notes that 
additional evidence added to the record includes a September 
1998 statement from S. T. Houston, M.D. and an October 1998 
statement from the appellant that were mailed directly to the 
Board and received in October 1998.  Dr. Houston pointed out 
that the veteran had undergone surgery for prostrate cancer 
prior to the development of colon cancer from which he later 
died. 

The Board notes a change in the law, effective November 7, 
1996, added prostate cancer to the list of diseases 
associated with exposure to certain herbicide agents such as 
Agent Orange.  See 61 Fed. Reg. 57586-57589 (1996).  Although 
the Certificate of Death lists the veteran's cause of death 
as cardiopulmonary arrest due to metastatic bladder cancer, 
the appellant in her October 1998 statement and the medical 
evidence showing that the veteran had a radical 
cystoprostatectomy in September 1990 for invasive 
transitional cell cancer of the bladder indicate that the 
veteran may also have had prostate cancer.  If the veteran 
had primary prostate cancer, the presumption of service 
connection for diseases associated with herbicide exposure 
may apply.  See VAOPGCPREC 18-97 ("[p]resumptive service 
connection may not be established under 38 U.S.C. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure, if 
the cancer developed as the result of metastasis of a cancer 
which is not associated with herbicide exposure").  A rating 
decision addressing whether the veteran had primary prostate 
cancer has not been undertaken by the RO.

To clarify whether the veteran had primary prostate cancer, 
and in light of the VCAA extending the duty to assist, the 
Board finds that an attempt should be made to obtain copies 
of the veteran's treatment records from his private 
physician, S. T. Houston, M. D., who treated the veteran in 
1989 and performed the September 1990 surgery.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for cancer since 
he retired from service in 1971.  Of 
particular importance are Dr. Houston's 
records reflecting treatment of the 
veteran for prostate cancer.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also advise the appellant to 
submit copies of any of the veteran's 
pertinent medical records she may have in 
her possession. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

3.  Thereafter, the RO should readjudicate 
this claim, specifically addressing 
whether the evidence indicates that 
the veteran had primary prostate cancer 
and, if so, whether it was related to his 
cause of death.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


